DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  note the 112(b) rejection of the claim below as such is directly related to objections to the claim. The “[Chem. 1]”, which currently exists outside the bounds of claim 2, should be removed as it is i) redundant and ii) technically refers to a different structure (1 vs I).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the parenthesis in claim 1 renders the claim indefinite and must be removed. It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting. For the purpose of further examination, it is taken that the text within the parenthesis is an aside. Appropriate correction is required. This includes claims 2-20 as they depend from claim 1. 
Regarding claim 2, the claim ends at the period after “10 to 2000” and as such excludes the recitation of [Chem. 1]/ (I). Therefore the claim is indefinite as it refers to a 
Regarding claims 6-9 and 20: Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any step directed to the claimed method of making the resin composition itself. The instant claim contains only a recitation directed to how the product used in the claimed method has been made (a product-by-process recitation; MPEP 2113) and does not positively recite steps of making the claimed resin composition. This includes claims 7-9 and 20 as they also contain no steps directed to the claimed resin composition and only recite limitations to a product used in the claimed method. 
Regarding claims 16-19: Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  any step directed to the claimed method of making the resin composition itself. The instant claims contains only a recitation directed to how the product used in the claimed methods has been made (a product-by-process recitation; MPEP 2113) and do not positively recite steps of making the claimed resin compositions. 
Regarding claim 9, the claim recites the step of vacuum drying however, it is not clear if the recitation is directed to the claimed method of manufacturing the resin composition and is therefore a step of vacuum drying therein or if the recitation is 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (US PGPub 2015/0368459).
	Regarding claims 1 and 3-5, Yamanaka teaches polybutylene terephthalate resin compositions, and molded articles thereof, comprising polybutylene terephthalate resin (A), polycarbonate resin (B), elastomer (C), flame retardant (D), antimony compound (E), and further optional additives (abstract; [0018]; [0127]-[0197]). Yamanaka teaches the flame retardant (D) is preferably a bromine based flame retardant, preferably poly(brominated benzyl (meth)acrylate)s including pentabromobenzyl polyacrylate ([0100]-[0106]; [0112]). 

Yamanaka does not teach or require “other” halogenated aromatic compounds (claim 1) and does not teach or require halogenated benzene (claims 4 and 12) and does not teach or require chlorobenzene (claims 5, 14 and 15). As Yamanaka does not teach inclusion of ‘other’ halogenated flame retardants and further teaches keeping the chlorine impurity content that may arise from the brominated flame retardant (D) at less than 0.03 mass%, Yamanaka meets the limitation of “less than 0.5ppm of halogenated aromatic compounds other than the flame retardant” (instant recitation amounting to a negative limitation excluding 0.5ppm or more of other halogenated aromatic compounds, halogenated benzene (claims 4 and 12), chlorobenzene (claims 5, 14 and 15)).


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yamanaka et al. (US PGPub 2015/0368459), in the alternative, under 35 U.S.C. 103 as obvious over Yamanaka et al. (US PGPub 2015/0368459) in view of Peled et al. (US 6,028,156).
Regarding claims 6-9 and 20, Yamanaka teaches the composition as set forth in claim 1 above and teaches methods of making the polybutylene terephthalate resin compositions comprising combining individual components, mixing and melt kneading ([0198]-[0199]). 
Yamanaka anticipates the claimed method of making the resin composition. The instant claim recitations directed to the ‘manufacturing method of the halogenated benzyl acrylate based flame retardant product’ that used in the claimed method of making the flame-retardant polybutylene terephthalate resin composition is/are a product-by-process recitation(s). It is noted that the instant claims contain no positive steps directed to the claimed method of making the resin composition itself. It is further noted that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).  

Regarding claims 17-19, Yamanaka teaches the composition as set forth in claims 3, 4 and 5 above and teaches methods of making the polybutylene terephthalate 
Yamanaka anticipates the claimed method of making the resin composition. The instant claim recitations directed to the ‘manufacturing method of the halogenated benzyl acrylate based flame retardant product’ that used in the claimed method of making the flame-retardant polybutylene terephthalate resin composition is/are a product-by-process recitation(s). It is noted that the instant claims contain no positive steps directed to the claimed method of making the resin composition itself. It is further noted that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).  
Alternatively, Peled teaches methods of making poly-(halobenzylacrylate) flame retardants, specifically polypentabromobenzyl acrylates (abstract; col 3), using aprotic, non-halogenated solvents (col 2) and as a result the produced compounds have improved thermal stability (col 1-3). Peled teaches aprotic solvents, none of which are halogenated and none of which are halogenated aromatic compounds and therefore meets the recitation of a solvent used in manufacturing having a halogenated aromatic compound content of 100 ppm or less (instant claims 17-19). Peled and Yamanaka are analogous art and are combinable because they are concerned with the same technical feature, namely polyhalobenzyl acrylate based flame retardants. At the time of filing a person having ordinary skill in the art would have found it obvious to use the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in above sections.

Claims 2, 10-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US PGPub 2015/0368459) as set forth in claim 1 above, and further in view of Peled et al. (US 6,028,156).
	Regarding claims 2 and 10, Yamanaka teaches the composition as set forth in claim 1 above. As noted above, Yamanaka teaches the flame retardant (D) is preferably a bromine based flame retardant, preferably poly(brominated benzyl (meth)acrylate)s including pentabromobenzyl polyacrylate ([0100]-[0112]). 
	Yamanaka does not specifically teach the degree of polymerization (instant m from 10 to 2000) but teaches polymerized poly(brominated benzyl (meth)acrylates) and 
	Regarding claims 11 and 13, Yamanaka in view of Peled renders obvious the composition as set forth in claim 2 above. Yamanaka does not teach or require “other” halogenated aromatic compounds and does not teach or require halogenated benzene (claim 11) and does not teach or require chlorobenzene (claim 13). Further, Peled does not teach halogenated benzene or chlorobenzene. 
	Regarding claim 16, Yamanaka in view of Peled renders obvious the composition as set forth in claim 2 above. Yamanaka further teaches methods of making the polybutylene terephthalate resin compositions comprising combining individual components, mixing and melt kneading ([0198]-[0199]). 
used in the claimed method of making the flame-retardant polybutylene terephthalate resin composition is/are a product-by-process recitation(s). It is noted that the instant claims contain no positive steps directed to the claimed method of making the resin composition itself. It is further noted that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).  
Peled further teaches the noted flame retardants are made using aprotic, non-halogenated solvents (col 2) and as a result the produced compounds have improved thermal stability (col 1-3). Peled teaches aprotic solvents, none of which are halogenated and none of which are halogenated aromatic compounds and therefore meets the recitation of a solvent used in manufacturing having a halogenated aromatic compound content of 100 ppm or less (instant claim 16). Peled and Yamanaka are analogous art and are combinable for the reasons and motivations set forth above. As noted Peled teaches the polypentabromobenzyl acrylates made using aprotic solvents have improved thermal stability. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-25 of copending Application No. 16/981,861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially similar polybutylene terephthalate resin compositions comprising substantially similar halogenated benzyl acrylate-based flame retardants and having substantially overlapping amounts of halogenated compounds “other than” the claimed flame retardants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767